United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40423
                        Conference Calendar



BERNARD VINCENT MONTGOMERY,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:03-CV-61
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Bernard Vincent Montgomery, federal prisoner # 53653-146,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition challenging the validity of his convictions for

methamphetamine manufacture, importation, and distribution.        He

asserts that his sentence is invalid in light of Jones v. United

States, 526 U.S. 227 (1999).   Because Montgomery is challenging

the method by which his sentence was calculated, rather than the

execution of his sentence, the district court correctly construed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40423
                                -2-

his petition as a 28 U.S.C. § 2255 motion.    See Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir.), cert. denied, 534 U.S.

1001 (2001).   Montgomery has not established that his Jones claim

satisfies the test for filing a 28 U.S.C. § 2241 petition under

the “savings clause” of 28 U.S.C. § 2255.     See Jones, 526 U.S. at

251 n.11; see also Wesson v. U.S. Penitentiary Beaumont, Tex.,

305 F.3d 343, 347-48 (5th Cir. 2002), cert. denied, 123 S. Ct.

1374 (2003); In re Tatum, 233 F.3d 857, 859 (5th Cir. 2000).    The

judgment of the district court is AFFIRMED.